DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1-20 are pending and allowed. 
Reasons for Allowance
The following is an Examiner’s reason for allowance: claims 1, 15 and 18 are allowed because the prior arts of record, the combination of  Ramanath(US20130010602) in view Skuratovich (US20170163693) and in further view of Cheng (US20030016819) failed to anticipate or render obvious the following claim limitations, “combining patterned payload data with the generated address and packet header information to form test packets without using the negotiated encryption protocol to encrypt the patterned payload data” , “the payload data included in the formed test packets is not encrypted using the encryption protocol negotiated by the 100,000 HTTPS to 10,000,000 HTTPS sessions; and  transmitting the test packets including the payload data that is not encrypted using the negotiated encryption protocol through the DUT using the 100,000 HTTPS to 10,000,000 HTTPS sessions; and compiling and reporting results of the stress test” and “setting up an HTTPS session through the DUT, the setting up of the HTTPS session including: establishing an HTTPS session between the client and the server through the DUT; negotiating an encryption protocol and exchanging keys; and completing an HTTPS handshake; following the setup of between 100,000 HTTPS sessions and 10,000,000 HTTPS sessions”. The prior arts of record taught synchronized commands for network testing; 
Through further continued searching some relevant prior art were located but do not t each the above claim limitations. Aggarwal (US20040088404) teaches Administering users in a fault and performance monitoring system using distributed data gathering and storage. Raney (US20130346987) teaches systems and methods for distributing tasks and/or processing resources in a system. The dependent claims 2-14, 16-17 and 19-20 depend on the allowed claims 1, 15 and 18, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454                  

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454